DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2022, which incorporates the After Final Amendment filed 23 September 2022, has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 25 October 2022, which incorporates the After Final Amendment filed 23 September 2022. As directed by the amendment: Claim 21 has been amended, Claims 1-20 have been cancelled, and no claims have been added.  Claims 34-40 were previously withdrawn due to a Restriction Requirement. Thus, Claims 21-33 are presently pending in this application.


Terminal Disclaimer
The terminal disclaimer filed on 25 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,415,217 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the claim has been amended to include the limitations: “connected to the flexible substrate through at least two pairs of matching fasteners, and wherein each pair of matching fasteners comprises a first fastener and a second fastener, first fasteners of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver, and second fasteners of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together”. 
However, it is unclear as to what is intended by the limitations “two pairs of matching fasteners” – either all of the fasteners match with one another, or that the first/second fasteners are matching, or that that first fasteners match with the second fasteners. This is further unclear due to the limitations, “wherein each pair of matching fasteners comprises a first fastener and a second fastener”, since this limitation could imply that the first and second fastener are matching. Therefore, these limitations are indefinite. As shown in the Drawings (e.g. Fig. 6 reproduced below), it appears that the limitation was intended to mean ‘complementary fasteners’ – such that the first fasteners 115 (of the wireless receiver) connect to corresponding second fasteners 114 (of the substrate). 


    PNG
    media_image1.png
    633
    466
    media_image1.png
    Greyscale

Therefore, for purposes of examination, the Examiner is interpreting these limitations as:
“connected to the flexible substrate through at least two pairs of complementary fasteners, and  the complementary fasteners comprise two first fasteners and two second fasteners, wherein the first fasteners are disposed on one side of the wireless receiver, and the second fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together”.
Appropriate correction or clarification is required. Claims 22-33 are rejected for depending on Claim 21. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 32, the claim recites “wherein the at least one electrical stimulation unit is carried on a flexible substrate to be applied on the body surface”. 
However, Claim 21, from which Claim 32 depends, recites “wherein the at least one electrical stimulation unit comprises a wireless receiver that receives the operating instructions from the transmitter and a flexible substrate directly in contact with the body surface”. Claim 32 does not further limit these limitations of Claim 21, as it is a rearranged wording of the same subject matter. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Publication No. 2007/0173906, previously cited), in view of Gozani et al. (US Publication No. 2013/0158627, previously cited as pertinent prior art in Final Rejection Office Action mailed 25 July 2022), further in view of Roberts (US Publication No. 2006/0247736, previously cited).
Regarding Claim 21, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) comprising: 
at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) having electrodes (17a, 17b, Figs. 2-4; Paragraph 0060, 0066-0068, 0072) connected to the at least one electrical stimulation unit and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) to which the electrodes are applied, wherein the electrodes are configured to be applied externally to the body (Paragraph 0007, 0009, 0057, 0060); and 
a transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the at least one electrical stimulation unit by transmitting operating instructions (Paragraph 0058-0060, 0063, 0069, 0075) corresponding to a selected one of a plurality of operating modes (treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21) to the at least one electrical stimulation unit to selectively apply a time-varying electric potential (Paragraph 0058, 0077; stimulation signals of Fig. 22-23; Paragraph 0086-0089) to the electrodes to provide an electrical stimulation to the muscle groups or the nerve areas (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) through the body surface in electrical contact with the electrodes, 
wherein the operating instructions (Paragraph 0058-0060, 0063, 0069, 0075) corresponding to the selected one of the plurality of operating modes for a plurality of treatment patterns (treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21) to the muscle groups and the nerve areas (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) are transmitted to the at least one electrical stimulation unit (Paragraph 0058-0060, 0063, 0069, 0075), 
and include at least one of a plurality of pulse frequencies (Paragraph 0011, 0018, 0060, 0063, 0077), a plurality of pulse-widths (Paragraph 0012, 0080, 0086), a plurality of treatment pattern repetition cycles (repeating treatment/applied signals, Paragraph 0075, 0077, 0085, 0089, 0062), a plurality of amplitudes (Paragraph 0060, 0063), a plurality of intensities (signal level/strength, Paragraph 0058, 0077), and a plurality of time periods (Paragraph 0060, 0062, 0077) of operation.  
Yamazaki further discloses wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) comprises a wireless receiver (12, 23, 24, Fig. 4; Paragraph 0060, 0063) that receives the operating instructions from the transmitter (Paragraph 0058-0060, 0063, 0069, 0075) connected to a flexible substrate (50, 17d, Fig. 3; Paragraph 0066-0068), wherein the flexible substrate is directly (50, 17d, Fig. 3; Paragraph 0066-0068) in contact with the body surface (Paragraph 0003, 0007, 0012, 0020, 0061, 0072). However, Yamazaki does not explicitly disclose wherein the wireless receiver is removably and directly connected to the flexible substrate through at least two pairs of matching fasteners, and wherein each pair of matching fasteners comprises a first fastener and a second fastener, first fasteners of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver, and second fasteners of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together. Gozani et al. teaches a wireless electrical stimulation system (Abstract; Paragraph 0069, 0071) comprising at least one external electrical stimulation unit (105, 102, Fig. 2) having electrodes (202, 204, 206, 208, Figs. 1-2; Paragraph 0074) connected to the at least one electrical stimulation unit (105, 102, Fig. 2) and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (Abstract), wherein the electrical stimulation unit (105, 102, Fig. 2) comprises a
wireless receiver (wireless receiver within assembly 102, Fig. 2; Paragraph 0065, 0069, 0071) which is removably and directly connected to the flexible substrate (substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071) through at least two pairs of matching fasteners (Paragraph 0066, 0074, 0077; Claims 65-67),  and wherein each pair of matching fasteners comprises a first fastener and a second fastener (Paragraph 0066, 0074, 0077; Claims 65-67), first fasteners (130, 132, Fig. 2; Paragraph 0066) of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver (102, Fig. 2; Paragraph 0069, 0071),  and second fasteners (212, 210, Fig. 2; Paragraph 0066) of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate (substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071), and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate (unit 102 attached to substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071, 0074, 0077) when the first fasteners and the second fasteners are removably attached together (substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless receiver and electrical stimulation unit to be removably and directly connected to the flexible substrate through at least two pairs of matching fasteners, and wherein each pair of matching fasteners comprises a first fastener and a second fastener, first fasteners of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver, and second fasteners of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together, as taught by Gozani et al., in the wireless electrical stimulation system disclosed by Yamazaki, in order for the electrical stimulation/receiver to be securely and easily attached yet removeable to be used with different flexible substrates for different patients/sizes (see Gozani et al., Paragraph 0070, 0077) while reducing the cost of replacing the electrical stimulation unit/receiver since it is reusable, and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Yamazaki further discloses wherein the transmitter transmits operating instructions using a remote control  (Paragraph 0058-0060, 0063, 0069, 0075), but does not specifically disclose transmitting through a channel at a predetermined frequency and matching a code sent by the at least one electrical stimulation unit with a predetermined code before sending the operating instructions. Roberts teaches a wireless medical system comprising (Abstract) comprising one or more medical devices (100, Fig. 1; Paragraph 0006, 0002) which include pulse generator units (Paragraph 0006, 0018), and a transmitter (200, Fig. 1) for remotely, wirelessly controlling the medical devices by transmitting operating instructions (Paragraph 0013, 0020) through a channel at a predetermined frequency (Paragraph 0006, 0013, 0020) using a remote control (Paragraph 0006, 0017, 0006) and matching a code sent by the medical device with a predetermined code before sending the operating instructions (handshaking protocol using matching identification code and acknowledgement signals between the controller/transmitter and medical device, Paragraph 0006, 0012, 0018-0019, Claims 1, 9, 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit through a channel at a predetermined frequency and matching a code sent by the at least one electrical stimulation unit with a predetermined code before sending the operating instructions, as taught by Roberts, in the wireless electrical stimulation system disclosed by Yamazaki and Gozani et al. in combination, in order to prevent transmissions/communication sessions between incorrect stimulation/pulse generator units, as also taught by Roberts (Abstract, Paragraph 0006, 0012, 0018), thereby verifying that the correct treatment parameters are provided to the correct unit for optimal and safe treatment.
Regarding Claim 23, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Fig. 1, 4, 6) for facilitating communication with the at least one electrical stimulation unit (Paragraph 0058-0059, 0095).  
Regarding Claim 24, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075) and a radio frequency transceiver chip (radio transmission-reception section, Paragraph 0075-0076, 0011, 0017, 0023; transmission and reception between transmitter 101 and stimulation units 120-122, 125, 201, Figs. 9, 10, 30) having an input and an output (radio receiving and transmitting means, including the radio transmission-reception section of the controller, Paragraph 0023, 0075-0076, 0090, 0092, 0101), wherein the input and the output (radio receiving and transmitting means, Paragraph 0023, 0075-0076, 0090, 0092, 0101) are respectively connected to the antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075).  
Regarding Claims 25 and 26, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit has at least two operating modes (multiple treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21), each of which applies a time-varying electrical potential to the electrodes in a pattern (Paragraph 0058, 0077; stimulation signals of Fig. 22-23; Paragraph 0086-0089), and wherein the transmitter has a mode selector (18, Fig. 1; 116, 117, 115, Figs. 9, 10, 12, Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0084, 0090) for selecting one of the at least two operating modes for the at least one electrical stimulation unit, wherein the transmitter includes a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) for indicating which of the operating modes has been selected (Paragraph 0058, 0063, 0075, 0077, 0078, 0083-0084, 0090)
Regarding Claims 27, 28, and 29, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit is capable of operating at at least two intensities (signal level/strength, Paragraph 0058, 0077; different operating modes have different signal parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21), and wherein the transmitter has an intensity selector (signal level/strength, or switching between different mode levels (i.e. high/low), Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0084, 0090) for selecting one of the at least two intensities of operation for the at least one electrical stimulation unit, wherein the intensity selector comprises an increase control and a decrease control (selecting signal level/strength, or switching between different mode levels (i.e. high/low), Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0085, 0090), and wherein the transmitter includes a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) for indicating the intensity that has been selected (see treatment combinations including increase/decrease stimulation levels of chart of Fig. 21, Paragraph 0058, 0063, 0075, 0077, 0078, 0083-0084, 0090). 
Regarding Claim 30, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit is capable of operating for a selectable time period (Paragraph 0060, 0062, 0077, 0085), and the transmitter has a time selector (“various buttons for inputting…period of time for the intended treatment”, Paragraph 0077; stopping the supply of pulsed current after a given period, Paragraph 0008, Claim 2) for selecting the time period of operation (Paragraph 0060, 0062, 0077, 0085) for the at least one electrical stimulation unit.  
Regarding Claim 32, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) is carried on a flexible substrate (flexible materials, Paragraph 0066, 0071, 0098) to be applied on the body surface.  
Regarding Claim 33, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit (3a, 3b, 4a, 4b, 5a, 5b, Figs. 7-8) is carried on an article of clothing (51, Figs. 7-8; Paragraph 0070-0073).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Gozani et al., further in view of Roberts, further in view of Tsumura et al. (US Publication No. 2010/0070011, previously cited). 
Regarding Claim 22, Yamazaki further discloses wherein at least one sheet of the electrodes may be releasably connected to the electrodes/electrical stimulation unit in order to exchange dirty sheets, (Paragraph 0094), but neither Yamazaki, Gozani et al., nor Roberts explicitly discloses wherein the electrodes are releasably connected to the at least one electrical stimulation unit.  Tsumura et al. teaches an electrical stimulation system (Abstract) comprising electrodes (11, Fig. 1) that are releasably connected to a stimulation unit (Abstract, Paragraph 0032, 0043-0044, Claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use releasably connectable electrodes as taught by Tsumura et al., in the stimulation system disclosed by Yamazaki, Gozani et al., and Roberts in combination, in order to easily dispose of and replace the electrodes once they become used or expired, as also taught by Tsumura et al. (Paragraph 0002, 0015, 0032, 0045).2Attorney Dkt.: 186020.00006
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Gozani et al., further in view of Roberts, further in view of Skahan et al. (US Publication No. 2014/0155799, previously cited). 
Regarding Claim 31, Yamazaki discloses a transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the at least one electrical stimulation unit, wherein the transmitter comprises a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) and controls/buttons (19, 10, Figs. 1, 6; 110, 108, 109, 115, 116, 117, Figs. 9, 10, 12). However, Yamazaki, Gozani et al., and Roberts in combination does not explicitly disclose wherein the transmitter is a smart phone running an application. 
Skahan et al. teaches a wireless electrical stimulation system (Abstract, Paragraph 0018, 0075) configured to deliver a generated at least one electrical waveform (Paragraph 0013, 0015, 0016, 0018) to a set of muscle groups or nerve areas (Paragraph 0008, 0047) within a foot (Paragraph 0054) wherein a remote controller (Paragraph 0018, 0075) configured for wirelessly controlling the electrical stimulation unit (16, Figs. 4-5; 54, Fig. 13, Paragraph 0074-0075) is a smart phone with a dedicated custom application programmed and installed to control the stimulation unit (16, Figs. 4-5; 54, Fig. 13, Paragraph 0074-0075) remotely. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the transmitter in the electrical stimulation system disclosed by Yamazaki, Gozani et al., and Roberts in combination to be a smart phone running an application, as taught by Skahan et al., in order to “allow the signal generator to be simplified and miniaturized by removing the screen, buttons and other components” and to allow for the stimulation unit to be remotely operated, as also taught by Skahan et al. (Paragraph 0075), by using a common electronic device that a patient or operator may already have and be familiar with using, and therefore would increase accessibility of the electrical stimulation system. 


Response to Arguments
The previous Double Patenting Rejections have been withdrawn due to the Terminal Disclaimer filed 25 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,415,217.
The Applicant's arguments filed in the RCE filed on 25 October 2022, which incorporates the After Final Amendment filed 23 September 2022, have been fully considered. 
The Applicant specifically argues (Pages 8-9 of Response) that neither of previously cited Yamazaki nor Kang explicitly discloses all of the claimed elements of independent Claim 21 as amended, particularly “wherein the wireless receiver is removably and directly connected to the flexible substrate through at least two pairs of matching fasteners, and wherein each pair of matching fasteners comprises a first fastener and a second fastener, first fasteners of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver, and second fasteners of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together.” However, these arguments are considered moot due to the new grounds of rejection under 35 USC 103 made above, with the addition of the Gozani et al. reference, which was previously cited as pertinent prior art in the Final Rejection Office Action mailed 25 July 2022. The previously cited Kang reference is no longer relied upon in the 35 USC 103 rejections made above. 
As described above, Yamazaki does disclose wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) comprises a wireless receiver (12, 23, 24, Fig. 4; Paragraph 0060, 0063) that receives the operating instructions from the transmitter (Paragraph 0058-0060, 0063, 0069, 0075) connected to a flexible substrate (50, 17d, Fig. 3; Paragraph 0066-0068), wherein the flexible substrate is directly (50, 17d, Fig. 3; Paragraph 0066-0068) in contact with the body surface (Paragraph 0003, 0007, 0012, 0020, 0061, 0072). However, Yamazaki does not explicitly disclose wherein the wireless receiver is removably and directly connected to the flexible substrate through at least two pairs of matching fasteners, and wherein each pair of matching fasteners comprises a first fastener and a second fastener, first fasteners of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver, and second fasteners of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together. 
However, newly relied upon Gozani et al. teaches these limitations. Gozani et al. teaches a wireless electrical stimulation system (Abstract; Paragraph 0069, 0071) at least one external electrical stimulation unit (105, 102, Fig. 2) having electrodes (202, 204, 206, 208, Figs. 1-2; Paragraph 0074) connected to the at least one electrical stimulation unit (105, 102, Fig. 2) and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (Abstract), wherein the electrical stimulation unit (105, 102, Fig. 2) comprises a wireless receiver (wireless receiver within assembly 102, Fig. 2; Paragraph 0065, 0069, 0071) which is removably and directly connected to the flexible substrate (substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071) through at least two pairs of matching fasteners (Paragraph 0066, 0074, 0077; Claims 65-67),  and wherein each pair of matching fasteners comprises a first fastener and a second fastener (Paragraph 0066, 0074, 0077; Claims 65-67), first fasteners (130, 132, Fig. 2; Paragraph 0066) of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver (102, Fig. 2; Paragraph 0069, 0071),  and second fasteners (212, 210, Fig. 2; Paragraph 0066) of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate (substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071), and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate (unit 102 attached to substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071, 0074, 0077) when the first fasteners and the second fasteners are removably attached together (substrate of array 120, Fig. 2; Paragraph 0065-0068, 0071). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless receiver and electrical stimulation unit to be removably and directly connected to the flexible substrate through at least two pairs of matching fasteners, and wherein each pair of matching fasteners comprises a first fastener and a second fastener, first fasteners of the at least two pairs of matching fasteners are disposed on one side of the wireless receiver, and second fasteners of the at least two pairs of matching fasteners are disposed on one side of the flexible substrate, and the first fasteners and the second fasteners are capable of attaching the wireless receiver with the flexible substrate when the first fasteners and the second fasteners are removably attached together, as taught by Gozani et al., in the wireless electrical stimulation system disclosed by Yamazaki, in order for the electrical stimulation/receiver to be securely and easily attached yet removeable to be used with different flexible substrates for different patients/sizes (see Gozani et al., Paragraph 0070, 0077) while reducing the cost of replacing the electrical stimulation unit/receiver since it is reusable, and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Therefore, Claim 21 remains rejected as described in detail above. 
Furthermore, it is noted that the newly added limitations to Claim 21 renders the claim and dependent Claims 22-33 indefinite, as described in detail in the 35 USC 112(b) rejections made above. The new 35 USC 103 rejections o the claims are based on the interpretation of the limitations as described in the 35 USC 112(b) rejections above. 
No additional specific arguments were provided with respect to the previous 35 USC 103(a) rejections of dependent Claims 22-33, nor with respect to the previously cited Yamazaki, Roberts, Tsumura, or Skahan et al. references. Therefore, Claims 21-33 remain rejected as described in detail above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792